Citation Nr: 1211841	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-44 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in February 2012.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bilateral hearing loss, which he contends is the result of his exposure to acoustic trauma during service.  He reports being exposed to small arms fire, shooting at the rifle range, and attending classes on explosives.  He also reports being exposed to noises associated with his military occupation specialty (MOS) of combat engineer, to include diesel engines, heavy equipment, and cement mixers.  The Veteran also asserts that he worked in the motor pool and as a construction outfit in the Corps of Engineers, which put him around a lot of demolition.  He also reports hauling gravel, blowing up bridges, and working for almost a year and a half building a consolidated fuel area, which involved boulder removal, cement pouring, and the laying of railroad tracks.  The Veteran asserts that he was exposed to such in-service noises on an almost daily basis and was not issued hearing protection.  He contends that he used hearing protection during his post-service employment as a diesel mechanic and while hunting recreationally, that he sought help from VA two months after his discharge from service due to problems hearing, and that he was first treated for a decrease in hearing acuity when he was 42 years of age, at which time he was issued hearing aids.  See January 2008 VA Forms 21-526 and 21-4138; October 2008 VA Form 21-4138; October 2009 VA Form 9; February 2012 transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any decrease in hearing acuity or problems with hearing.  The Board notes that at the time of the Veteran's October 1954 enlistment examination, clinical evaluation of his ears was abnormal and the examiner noted a scar on the left drum, which was not considered disqualifying.  A whispered voice (WV) hearing test conducted at that time revealed bilateral hearing at 15/15.  See report of medical examination.  Clinical evaluation of the Veteran's ears and drums was normal at the time of his September 1957 discharge examination, hearing on WV test was again 15/15, bilaterally, and no notations were made in regards to any problems with hearing.  Id.  

The post-service medical evidence of record consists of both private and VA records.  A May 1992 letter from C.K. reveals that the Veteran had hearing loss.  This finding is corroborated by a May 1992 audiogram, which appears to show hearing loss consistent with VA standards.  See records from Kissinger Hearing Aids.  The Veteran also submitted a March 1998 decision from the Social Security Administration (SSA), which reveals that hearing loss was one of the Veteran's severe impairments.  

The Veteran underwent audiometric testing at the Brooksville VA community based outpatient clinic in December 2005.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
85
85
85
LEFT
60
75
90
85
85

Speech audiometry revealed speech recognition ability of 65 percent in the right ear and 60 percent in the left.  

A VA audio examination was conducted in May 2008, at which time the Veteran's claims folder and medical records were reviewed.  The examiner noted 15/15 spoken and/or whispered voice tests were obtained in October 1954 at entrance and in September 1957 at separation but are not valid evidence of normal hearing or hearing impairment.  The examiner also noted the December 2005 Brooksville audiogram that revealed bilateral hearing loss, moderately severe to severe in the right ear and moderately severe to profound in the left ear.  

The Veteran reported bilateral hearing loss that began around 40 years or so ago and had gotten progressively worse over the years.  He indicated that he failed his first whispered voice test at entrance, which he believed was because hearing loss pre-existed service, and that he was coached on how to pass such that he passed his second test.  The examiner noted that the Veteran's occupation in service was a carpenter and that the Veteran also reported serving as a combat engineer.  The Veteran reported military noise exposure in the form of rifles, construction equipment and demolitions explosions, all without hearing protection.  Civilian noise exposure was reported in the form of tools and engines while employed as a mechanic, shotguns while hunting, and riding a lawn mower around the house, all with hearing protection.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
80
80
85
LEFT
60
70
85
80
90

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 48 percent in the left.  Otoscopic inspection was bilaterally unremarkable and type A tympanograms were obtained bilaterally and were consistent with Puretone and middle ear system function within normal limits.  Contralateral and ipsilateral acoustic reflexes were absent in both ears consistent with Puretone results.  Speech recognition thresholds were in good agreement/consistent with Puretone averages.  Word recognition abilities were judged to be fair on the right side and poor on the left side.  Overall response reliability was good.  

The Veteran was diagnosed with bilateral sensorineural hearing loss, moderately severe to severe and gradually sloping on the right and moderately severe to profound and gradually sloping on the left.  It was the examiner's opinion that the issue of whether it is as likely as not that the current bilateral hearing loss is related and/or due to military noise exposure could not be resolved without resort to mere speculation.  The examiner noted that military noise exposure had been conceded.  The examiner also noted that there is no valid evidence of auditory status in service, that the Veteran reported that he thought hearing loss pre-existed at entrance, and that the Veteran did not report the onset of hearing loss in service or specifically report any progression of hearing loss in service.  The examiner also noted that there were possible non-military etiologies, including aging, occupational and recreational noise exposure, and possible pre-existing hearing loss etiology.  The examiner concluded that given the available evidence, it would be speculative to allocate a portion of the Veteran's current hearing loss to each of the military (noise exposure) versus non-military etiologies discussed.  

The Board notes at this juncture that the Veteran's assertion at the time of his May 2008 VA examination (and on his October 2009 VA Form 9) that he failed his first whispered voice test at entrance and that he had a pre-existing hearing loss is not supported by his service treatment records.  

The Board acknowledges the opinion provided by the May 2008 VA examiner.  It finds, however, that the Veteran's assertions that he was exposed to acoustic trauma in service and that he sought help from VA for problems hearing two months after his discharge from service, which the Board interprets to be a report of continuity of symptomatology following discharge, to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303, 3.385. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claim for service connection for bilateral hearing loss has been granted, the duty to notify and assist has been met to the extent necessary.  

ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


